COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Valdo Rodriguez v. Nora Avila

Appellate case number:     01-15-00976-CV

Trial court case number: 1056402

Trial court:               County Civil Court at Law No. 1

        This case involve an appeal from a judgment signed on October 12, 2015. Appellant timely
filed his notice of appeal on November 11, 2015. See TEX. R. APP. P. 26.1. The record was due
on February 9, 2015. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record has been filed. The
reporter’s record has not been filed.

        On March 4, 2016, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the reporter’s record. The Clerk further notified appellant that unless he
provided proof of payment for preparation of the reporter’s record or proof of having made
payment arrangements for the reporter’s record by April 4, 2016, the Court might consider and
decide only those issues or points that do not require a reporter’s record. See TEX. R. APP. P.
37.3(c).

        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature:     Chief Justice Sherry Radack
                      Acting individually  Acting for the Court

Date: April 12, 2016